                                          Case 4:18-cv-02248-PJH Document 194 Filed 02/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARBARA LEWIS, et al.,
                                                                                        Case No. 18-cv-02248-PJH
                                   8                   Plaintiffs,
                                                                                        ORDER SETTING MOTION FOR
                                   9             v.                                     CLASS CERTIFICATION AND
                                                                                        MOTION TO EXCLUDE TESTIMONY
                                  10     RODAN & FIELDS, LLC,                           FOR HEARING
                                  11                   Defendant.                       Re: Dkt. Nos. 88, 98, 139, 146, 155,
                                                                                        156, 160, 166, 177
                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of the parties’ joint stipulation and proposed order regarding
                                  14   renewal and briefing of terminated motions. Dkt. 193. The court renews the motions
                                  15   listed above. The parties need not (and should not) refile any papers previously filed in
                                  16   connection with such motions. The court sets the motion for class certification (Dkt. 98),
                                  17   motion to exclude expert testimony (Dkt. 146), as well as their related motions to seal
                                  18   (Dkts. 88, 139, 166, and 177) for hearing via zoom at 1:30 pm on Thursday, June 3,
                                  19   2021. Based on the court’s review of the docket, it also appears that defendant still
                                  20   needs to file a reply in support of its motion to exclude. Defendant must file that reply by
                                  21   Thursday, May 6, 2021. The court will decide the motion for a protective order (Dkt.
                                  22   155) and its related motions to seal (Dkts. 156, 160) on the papers.
                                  23          The parties should immediately notify the court if and when they reach a
                                  24   settlement in principle.
                                  25          IT IS SO ORDERED.
                                  26   Dated: February 26, 2021
                                  27                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  28                                                United States District Judge
